Title: Report on the Petition of George Webb, [12 December 1791]
From: Treasury Department,Hamilton, Alexander
To: 



Treasury Department.December 9th. 1791.[Communicated on December 12, 1791]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred the petition of George Webb, by an order of the House of Representatives, of the 24th. of February 1791, respectfully submits the following report thereupon.
The prayer of the said petition has reference to two objects.
One, a farther compensation for services rendered, while the petitioner acted in the capacity of Receiver of Continental taxes for the State of Virginia.
The other, an allowance for a sum of nine hundred and fifty six pounds, Virginia Currency, being public money, which the petitioner alledges to have been stolen out of his possession.
In relation to the first point, the following facts appear.
That by a resolution of Congress, of the 30th October 1781, the respective States were required to furnish their quotas of eight millions of dollars, for the service of the year 1782, to be paid quarterly in equal proportions, the first payment, on the first day of April then next ensuing.
That by another resolution of the 2nd of November following, the respective quotas of the States of the said eight millions of dollars are fixed; and it is, among other things, recommended to the States, to cause their collectors to make payment to the Commissioners of Loans, or such other persons, as should be appointed by the Superintendant of Finance, to receive the same.
That upon the strength of this resolution, the said Superintendant appointed Receivers of Continental Taxes for the respective States, and, among others, the petitioner for the State of Virginia.
That the letters from the said Superintendant, announcing these appointments, inform the Receivers, that they are severally to be allowed, in lieu of all salary and expenses whatever, a certain rate per centum; but without designating any term of time for which this allowance, or whether the rate per centum is to be computed upon the actual receipts of each Receiver, or upon the amount of the quota of each State.
That subsequent explanations establish, that the percentage was to be computed on the amount of each quota, but nothing was said with regard to the term of time, for which the compensation was to be deemed applicable
That, previous to these appointments, it had been the practice of Congress, to assess, each year, quotas upon the several States; but no quotas were assessed, after the one for the year 1782, until the 27th of September 1775, except by a requisition of the 10th of September 1782, for 1.200.00 dollars towards payment of interest on the domestic debt, the application of which seems to have been left to the States themselves; and by another requisition of the 16th of October in the same year, for 2.00.000 of dollars, for the service of the year 1783.

That the Receivers, and, among the rest, the petitioner, continued to act as such until the first. of July 1785, when they were discontinued by virtue of a resolution of Congress of the 15th. of April preceding.
That there is a letter from the Superintendant of Finance to the petitioner, dated 31st of August 1784, in the following terms: “I have received your favor of the 23d Instant. The Account, which was enclosed, is transmitted to the Treasury. In my circular letter of the 5th of May 1783, I sent to the several Receivers a copy of my return to Congress of the tenth of March preceding, in which was mentioned the percentage to be allowed to those officers, on the quotas assigned to the States. No alteration has taken place for or against them. They certainly are entitled to the benefit of their original engagement, and no new quotas having been assigned, I am not in capacity to stipulate compensation anew. The Grand Committee were disposed, more to abridge, than to extend the salary.” That the account, referred to in the said letter, contains charges of percentage for the years 1783 and 1784, computed upon the sum which constituted the quota of 1782.
That in the settlements which have been made with these officers at the Treasury, they have been allowed nothing more than the stipulated percentage upon the quota of 1782, though the claims of all of them have extended to farther compensation; and some of them retain balances in their hands, as a security for those claims.
That there is ground to believe, that, in certain cases, the compensation allowed by this rule of settlement has been adequate to the services rended; but that this appears not to have been universally the case, and particularly not so, in regard to the petitioner; who, from the manner of conducting the business, by the laws of Virginia, was subjected to more various operations, than were usual elsewhere; and it appears, moreover, that the petitioner had to perform certain extra services, not applicable to other Receivers.
That it also appears satisfactorily, though not from official documents, that the rule of settlement, adopted at the Treasury, was founded upon the supposition of a want of authority to make a farther allowance.
Upon these facts and circumstances, the following observations arise.
That it must have been in contemplation, as well of the Superintendant of Finance, who, on behalf of the government, made the appointments, as of the persons who were appointed, “That annual quotas would continue to be assessed upon the States, as had before been practised, and that the percentage, allowed to the Receivers, would operate, as a yearly compensation, regulated, as to quantum, by yearly requisitions.”
That, the requisition for the year 1782 being payable within the year, 1782, the natural presumption is, that the percentage on the quotas of that requsition were to be a compensation to the Receivers for their services during that year.
That it neither appears reasonable in itself, nor consistent with the spirit of the contract, that the services of those officers, for more than three years, should be requited by no greater compensation, than was calculated with a view to one year.
And that it is therefore equitable, that some farther allowance should be made.
It remains to consider, whether the making of such farther allowance, at this time, would form an inconvenient precedent, or contravene any rule, the maintenance of which is necessary to the preservation of order.
Deviations from general rules, which have prevailed in settlements at the Treasury, in cases, in which there has been understood to be competent authority, can never take place, without extreme hazard of extensive inconveniences.
And a revision of the compensations, which have been, in any case allowed, under the former government, on the mere ground of insufficiency, would lead to much embarrassment, and might be productive of very great expense.
But the case of the petitioner does not appear liable to objection, from either of these considerations.
The refusal of the Treasury to admit a farther allowance, seems to have proceeded on the ground of want of authority, and probably, upon the supposition, that some farther legislative provision was necessary.
And the claim of the petitioner does not rest upon the mere insufficiency of the compensation, to which he was entitled. It is founded on the spirit of a contract, which is supposed to have authorised the expectation of a greater compensation, than has actually been allowed.
It is, therefore, not perceived, that any great inconvenience can attend a farther allowance.
Should an additional compensation to the petitioner and others in his situation be judged advisable, the Secretary submits an opinion, that the most equitable mode of doing it, and that, which, upon the whole, will best proportion the recompence to the service, will be, to allow a certain commission, or percentage, upon all the monies which were received by each Receiver, after the expiration of the year 1782.
In relation to the claim of the petitioner, for an allowance of the sum, which he alledges to have been stolen from him, the following observations occur.
It is a principle, which has been admitted in practice, at the Treasury, upon the strength of legal opinions officially given, that where a receiver of public money, as a mere agent, is robbed of such money, which may have been in his keeping, the loss is to be borne by the government.
But, from the very great danger of abuse, to which a principle of this nature is liable, it is conceived to be essential to the public safety, that the utmost strictness and exactness should be observed in the manner of proceeding.
Several circumstances appear necessary to be insisted upon, due caution and care on the part of the agent, full, precise and unexceptionable proof of the theft, and immediate notice of it to the proper superior or department.
In the last particular, the petitioner altogether failed. No notice was given, of the robbery, to the Treasury, ’till several months after it happened.
The proof of the theft, though satisfactory to the mind, is not entirely free from exception. The discovery of it did not immediately follow the fact. It is not even ascertained, in what month it happened. One deposition of the Clerk, in whose custody the money was, taken the first of September 1788, states that the theft was committed, in the month of April or May, and represents the money as having been taken from an iron chest, where it was deposited. A subsequent deposition of the same person, taken in May 1789, states, that the chest being full, a large sum of money, received from a certain sheriff, was placed in one of the drawers of a desk, and expresses a suspicion, that the money stolen was taken from the desk.
These circumstances mark less accuracy, than is desirable in a similar case.
But the greatest objection to the claim of the petitioner in this respect, is the delay of notice.
To this, he answers, that the omission arose from a hesitation in his mind, originating in motives of delicacy, whether to bear the loss himself, or to transfer it to the government; alledging, that if he had not sustained severe losses, in consequence of transactions connected with his official situation, he would have preferred the former to the latter. And he produces proof of his having expressed this hesitation, at, or about the time of the accident.
How far an excuse of this nature may be sufficient to obviate an objection arising from the omission of a precaution, the observance of which is of so much importance to the security of the public, is alone for legislative consideration.
All which is humbly submitted

Alexander Hamilton.Secretary of the Treasury.
